Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00476-CV

                               IN THE INTEREST OF A.R.R., a Child

                      From the 38th Judicial District Court, Medina County, Texas
                                   Trial Court No. 18-05-24951-CV
                               Honorable Cathy Morris, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 27, 2019

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of the trial court’s order terminating Appellant’s parental rights to her child

A.R.R., Appellant was represented at trial by retained counsel. After the final judgment was

rendered, the trial court granted trial counsel’s motion to withdraw, and Appellant began

representing herself.

           On November 26, 2019, after Appellant failed to timely file a brief or a motion for

extension of time to file the brief, we ordered Appellant to show cause in writing by December 16,

2019, why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.

P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San

Antonio 1998, no pet.).
                                                                                        04-19-00476-CV


         Appellant timely filed a handwritten, three-page response. In her response, Appellant

asserts she was not given a fair chance to be heard at the trial court, she is no longer engaging in

the conduct that caused her child to be removed, and she seeks appellate review of the trial court’s

order.

         We construed Appellant’s response as an appellant’s brief, but it did not comply with Rule

38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief

did not include the following: Identity of Parties and Counsel, Table of Contents, Index of

Authorities, Statement of the Case, Any Statement Regarding Oral Argument, Issues Presented,

Statement of Facts (that complies with the Rules), Summary of the Argument, Argument, an

Appendix (that complies with the Rules), Certificate of Compliance, or Certificate of Service. See

id. R. 9.4, 9.5, 38.1. No part of the brief contained any citations to the record. Contra id. R.

38.1(g) (“The statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The

brief must contain . . . appropriate citations . . . to the record.”). The portions of the brief that we

construed as a statement of facts recited alleged facts and complaints, but the brief did not state

how the trial court erred or present any legal arguments, with appropriate citations to authorities

and the record, for this court to reverse the trial court’s judgment. Contra TEX. R. APP. P. 38.1(i).

Finally, the brief did not recite the standard of review or include citations to statutes, rules, or

cases. Contra id. (requiring “appropriate citations to authorities”).

         We advised Appellant that the brief did not present anything for appellate review. We

struck Appellant’s brief and ordered Appellant to file an amended brief not later than December

6, 2019. We warned Appellant that if the amended brief did not comply with our order, we could

“strike the brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed

to file a brief.” See TEX. R. APP. P. 38.8(a), 38.9(a), 42.3(b), (c); see also TEX. FAM. CODE ANN.

§ 263.405(b) (“FAILURE TO FOLLOW THE TEXAS RULES OF APPELLATE PROCEDURE


                                                  -2-
                                                                                04-19-00476-CV


FOR ACCELERATED APPEALS MAY RESULT IN THE DISMISSAL OF THE APPEAL.”);

S.P. v. Tex. Dep’t of Family & Protective Servs., No. 03-13-00504-CV, 2013 WL 6178566, at *1

(Tex. App.—Austin Nov. 22, 2013, no pet.) (mem. op.); In re T.M.D.J., No. 14-11-00367-CV,

2011 WL 3769466, at *1 (Tex. App.—Houston [14th Dist.] Aug. 25, 2011, no pet.) (mem. op.).

       To date, Appellant has filed no response to our November 26, 2019 order. We dismiss this

appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

                                                 PER CURIAM




                                               -3-